Citation Nr: 1100135	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  02-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU, prior to June 1, 2008,on an 
extraschedular basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is currently in effect for major 
depressive disorder associated with hallux valgus, right foot, 
status post surgery with scar, rated as 50 percent disabling; 
left shoulder disorder, rated as 20 percent disabling; right knee 
sprain, rated as 20 percent disabling; traumatic arthritis, right 
knee, rated as 10 percent disabling; hallux valgus, right foot, 
rated as 10 percent disabling; hallux valgus, left foot, rated as 
10 percent disabling; and right wrist fracture, rated as non-
compensable.  The combined evaluation for the Veteran's service-
connected disabilities is 80 percent. 

2.  The Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

From June 1, 2008, the criteria for entitlement to TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

An October 2004 letter advised the Veteran of the evidence 
required to substantiate his claim for entitlement to individual 
unemployability.  The letter informed the Veteran what 
information and evidence VA was responsible for obtaining and 
what evidence VA would assist him in obtaining.  The RO provided 
the Veteran with VCAA notice again in May 2008.  This letter 
advised the Veteran of the information and evidence necessary to 
substantiate the claim, explained what information the Veteran 
should submit and advised him of the information and evidence VA 
would attempt to obtain on his behalf.  The letter included 
notice of how disability ratings and effective dates are 
assigned.  The Board notes that the October 2004 and May 2008 
letters were provided after the initial rating decision; however  
the defect in timing of the VCAA notices was cured by provision 
of fully compliant notice in May 2008 followed by readjudication 
in the July 2008 Supplemental Statements of the Case (SSOC).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the duty to assist, the RO obtained the pertinent 
medical  evidence necessary to decide the claim.  The Board 
previously remanded this matter in order to obtain records from 
the Social Security Administration (SSA).  An October 2010 
response from SSA indicated that the Veteran's records were 
destroyed.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile.  38 
C.F.R. § 3.159(c)(2).  In light of the negative response from 
SSA, further attempts to obtain the records are futile.  The 
Veteran has been afforded a VA examination for his TDIU claim.  

The Board finds that all necessary development and notification 
has been accomplished.  Even assuming otherwise, remanding for 
additional notification and/or assistance is unnecessary because, 
due to the favorable disposition of this claim, the Board's 
decision to proceed in adjudicating it does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).

II.  Analysis of Claim

A total disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or any impairment caused by nonservice- connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Board must consider the effects of the veteran's service- 
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. App. 
409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 
(1994), the Court indicated the Board cannot deny the veteran's 
claim for a TDIU without producing evidence, as distinguished by 
mere conjecture, that the veteran can perform work.

Service connection is currently in effect for:  major depressive 
disorder associated with hallux valgus, right foot, status post 
surgery with scar, rated as 50 percent disabling; left shoulder 
disorder, rated as 20 percent disabling; right knee sprain, rated 
as 20 percent disabling; traumatic arthritis, right knee, rated 
as 10 percent disabling; hallux valgus, right foot, rated as 10 
percent disabling; hallux valgus, left foot, rated as 10 percent 
disabling; and right wrist fracture, rated as non-compensable. 

A combined rating of 80 percent is currently in effect for these 
disabilities since June 1, 2008.  Therefore, the schedular 
criteria for a TDIU were met as of June 1, 2008.  Thus, the issue 
is whether the Veteran's service-connected disabilities prevent 
him from engaging in substantially gainful employment (i.e., work 
that is more than marginal, which permits the individual to earn 
a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).

The central inquiry is "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Veteran had a VA examination of the joints in April 2009.  
The examiner noted that the claims file was reviewed.  The 
examination report noted that the Veteran was unemployed but was 
not retired.  The examiner stated that the reason given for 
unemployment was the Veteran's right hip arthroplasty, which was 
not service-connected.  

The Veteran had a VA examination for mental disorders in April 
2009.  The examiner opined that the Veteran's major difficulty 
with employment would be  problems being around others.  The 
examiner noted that the Veteran's anger, irritability and rapid 
mood swings could create major problems in a work setting, 
especially with getting along with others.  The examiner stated 
that, given the Veteran's level of depression, there would be 
some question with respect to whether he would be able to 
concentrate and focus on tasks.

In an October 2010 statement, a VA staff psychiatrist stated that 
the Veteran has significant pain due to orthopedic problems and 
has dealt with recurrent depressive symptoms that have been 
difficult to treat due to chronic pain complaints.  He opined 
that the Veteran is currently unable to engage in meaningful 
work.  

The April 200 VA examination and October 2010 statement reflect 
medical opinions that the Veteran is prevented from securing or 
following a substantially gainful occupation due to his service-
connected hallux valgus and major depression.  Therefore, the 
Board concludes that a total disability rating based upon 
individual unemployability due to service- connected disabilities 
is warranted as of June 1, 2008, the date that the schedular 
criteria for a TDIU were met.  38 C.F.R. §§ 4.3, 4.7 (2010)

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

As noted previously, a total disability evaluation may be 
assigned where the schedular evaluation is less than total, when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).  

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a different 
basis.  It is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  Therefore, at the RO level, rating 
boards are to submit to the Director, Compensation and Pension 
service, for extraschedular consideration, all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2010).  The rating board is to include in its 
submission a full statement as to the veteran's service- 
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the issue.  
38 C.F.R. §§ 3.321, 4.16(b) (2010).

The schedular criteria for a TDIU were met as of June 1, 2008.  
VA medical records prior to that date indicated that the Veteran 
was unemployable due to service-connected disabilities.  

In a February 2002 outpatient note, a VA podiatrist noted a 
history of foot surgeries, with temporary minimal improvement.  
The physician noted that the Veteran also had plantar callosities 
of a particularly recalcitrant type that were painful and limited 
his ability to stand for long periods or walk distances.  He 
stated that the Veteran had daily pain and experienced discomfort 
with each step.  The physician stated that these conditions, 
while manageable, constituted a chronic source of pain and a 
degree of disability.  He stated that the Veteran "would not be 
able to perform manual labor and must seek a career which affords 
sedentary activities."  The physician noted that these 
conditions were permanent and would remain constant at best.

A VA outpatient podiatry note dated in November 2004 indicated 
that the Veteran's recurrent hammertoes and hallux valgus caused 
the Veteran constant pain with ambulation.  It was noted that the 
Veteran could not stand for more than 15 minutes at a time or 
walk more than 100 feet.  The physician opined that the Veteran 
was disabled from these conditions alone, in addition to serious 
hip derangement.  

The VA medical records suggest there was evidence of 
unemployability prior to June 1, 2008.  Because the Veteran did 
not meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a), a total rating based on unemployability could not be 
assigned during the period before June 1, 2008 prior to referral 
to the Director of Compensation and Pension for consideration of 
whether an extraschedular evaluation would be warranted under 38 
C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU 
on the basis of 38 C.F.R. § 4.16 (b) in the first instance 
without ensuring that the claim is referred to VA's Director of 
Compensation and Pension for consideration of an extraschedular 
rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. 
App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should submit the Veteran's claim 
to VA's Director of Compensation and Pension 
for consideration of entitlement to a TDIU 
under 38 C.F.R. § 4.16(b) for the period 
prior to June 1, 2008.  

2.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and should have an 
applicable opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


